In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*************************
SUSAN COTTINGHAM, on behalf of her *
minor child, K.C.,                 *                       No. 15-1291
                                   *
                   Petitioner,     *                       Special Master Christian J.
                                   *                       Moran
v.                                 *
                                   *                       Filed: October 13, 2016
SECRETARY OF HEALTH                *
AND HUMAN SERVICES,                *                       Gardasil vaccine; headaches;
                                   *                       compensation.
                   Respondent.     *
*************************

Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner;
Ann D. Martin, United States Dep’t of Justice, Washington, D.C., for respondent.

           UNPUBLISHED DECISION DENYING COMPENSATION1

       Susan Cottingham filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §§ 300aa-10 through 34 (2012), on October 30, 2015, on
behalf of her minor child, K.C. Her petition alleged that K.C. had an adverse
reaction, including headaches and near black-outs, resulting from receiving the
Gardasil vaccination on July 5, 2012. The information in the record, however,
does not show entitlement to an award under the Program.




       1
          The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this ruling on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
        I.   Procedural History

      An initial status conference was held on March 28, 2016. During this
conference, respondent raised the issue of reasonable basis. Petitioner
acknowledged this issue and requested the Rule 4 report deadline remain
suspended while she attempted to review the case with an expert.

       Petitioner subsequently filed two motions for extension of time for her status
report, which were granted. Upon missing the third deadline by almost two weeks,
the undersigned filed an order on June 28, 2016, requesting petitioner show cause
why her case should not be dismissed. On August 26, 2016, petitioner responded,
stating she was still attempting to locate a suitable expert.

       On October 7, 2016, petitioner filed a motion for a decision dismissing her
petition.

       II.   Analysis

       To receive compensation under the National Vaccine Injury Compensation
Program (hereinafter “the Program”), petitioner must prove either 1) that K.C.
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to her vaccination, or 2) that she suffered an injury that was actually
caused by a vaccine. See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(1). An
examination of the record did not uncover any evidence that K.C. suffered a “Table
Injury.” Thus, Ms. Cottingham is necessarily pursuing a causation-in-fact claim.

       Under the Act, a petitioner may not be given a Program award based solely
on the petitioner’s claims alone. Rather, the petition must be supported by either
medical records or by the opinion of a competent physician. § 300aa-13(a)(1). In
this case, because the medical records do not support Ms. Cottingham’s claim, a
medical opinion must be offered in support. Ms. Cottingham, however, has
offered no such opinion.

       Accordingly, it is clear from the record in this case that Ms. Cottingham has
failed to demonstrate either that she suffered a “Table Injury” or that her injuries
were “actually caused” by a vaccination. Thus, this case is dismissed for
insufficient proof. The Clerk shall enter judgment accordingly.

      The status conference scheduled for October 21, 2016, is cancelled.


                                          2
        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6353.

        IT IS SO ORDERED.

                                             S/Christian J. Moran
                                             Christian J. Moran
                                             Special Master




                                         3